Exhibit 10.13
FIRST AMENDED AND RESTATED
UNSECURED REVOLVING
DEMAND PROMISSORY NOTE
 
 
$8,000,000.00
December 31, 2010


Section 1.  Promise to Pay.  For and in consideration of value received, the
undersigned, NL Industries, Inc., a corporation duly organized under the laws of
the state of New Jersey  (“Borrower”), promises to pay to the order of CompX
International Inc., a corporation duly organized under the laws of the state of
Delaware (“CompX”), or the holder hereof (as applicable, CompX or such holder
shall be referred to as the “Noteholder”), the principal sum of EIGHT MILLION
and NO/100ths United States Dollars ($8,000,000.00) or such lesser amount as
shall equal the unpaid principal amount of the loan made by the Noteholder to
Borrower together with interest on the unpaid principal balance from time to
time pursuant to the terms of this First Amended and Restated Unsecured
Revolving Demand Promissory Note, as it may be amended from time to time (this
“Note”).  This Note shall be unsecured and will bear interest on the terms set
forth in Section 7 below. Capitalized terms not otherwise defined shall have the
meanings given to such terms in Section 17 of this Note.


Section 2.  Amendment and Restatement  This Note renews and replaces, amends and
restates in its entirety the Unsecured Revolving Promissory Note dated February
3, 2010 in the original principal amount of $8,000,000.00 payable to the order
of the Noteholder and executed by the Borrower (the “Original Note”).  As of the
close of business on December 31, 2010, the unpaid principal balance of the
Original Note was nil and the accrued and unpaid interest thereon was nil, which
principal and accrued and unpaid interest is the principal and accrued interest
owed under this Note as of the close of business on the date of this Note at
that time.


Section 3.  Place of Payment.  All payments will be made at Noteholder’s address
at Three Lincoln Centre, 5430 LBJ Freeway, Suite 1700, Dallas, Texas 75240-2697,
Attention:  Treasurer, or such other place as the Noteholder may from time to
time appoint in writing.


Section 4.  Payments.  The unpaid principal balance of this Note and any unpaid
and accrued interest thereon shall be due and payable on the Final Payment
Date.  Prior to the Final Payment Date, any unpaid and accrued interest on an
unpaid principal balance shall be paid in arrears quarterly on the last day of
each March, June, September and December, commencing March 31, 2011.  All
payments on this Note shall be applied first to accrued and unpaid interest,
next to accrued interest not yet payable and then to principal.  If any payment
of principal or interest on this Note shall become due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day and
the payment shall be the amount owed on the original payment date.


Section 5.  Prepayments.  This Note may be prepaid in part or in full at any
time without penalty.


Section 6.  Borrowings.  Prior to the Final Payment Date, Noteholder expressly
authorizes Borrower to borrow, repay and re-borrow principal under this Note in
increments of $100,000 on a daily basis so long as:


·  
the aggregate outstanding principal balance does not exceed $8,000,000.00;

·  
no Event of Default has occurred and is continuing.



Notwithstanding anything else in this Note, in no event will Noteholder be
required to lend money to Borrower under this Note and loans under this Note
shall be at the sole and absolute discretion of Noteholder.


Section 7.  Interest.  The unpaid principal balance of this Note (exclusive of
any past due principal) shall bear interest at the rate per annum of the Prime
Rate less three quarters of a percent (0.75%).  In the event that an Event of
Default occurs and is continuing, the unpaid principal amount shall bear
interest from the Event of Default at the rate per annum of the Prime Rate plus
four percent (4.00%) until such time as the Event of Default is cured.  Accrued
interest on the unpaid principal of this Note shall be computed on the basis of
a 365- or 366-day year for actual days (including the first, but excluding the
last day) elapsed, but in no event shall such computation result in an amount of
accrued interest that would exceed accrued interest on the unpaid principal
balance during the same period at the Maximum Rate. Notwithstanding anything to
the contrary, this Note is expressly limited so that in no contingency or event
whatsoever shall the amount paid or agreed to be paid to the Noteholder exceed
the Maximum Rate.  If, from any circumstances whatsoever, the Noteholder shall
ever receive as interest an amount that would exceed the Maximum Rate, such
amount that would be excessive interest shall be applied to the reduction of the
unpaid principal balance and not to the payment of interest, and if the
principal amount of this Note is paid in full, any remaining excess shall be
paid to Borrower, and in such event, the Noteholder shall not be subject to any
penalties provided by any laws for contracting for, charging, taking, reserving
or receiving interest in excess of the highest lawful rate permissible under
applicable law.  All sums paid or agreed to be paid to Noteholder for the use,
forbearance or detention of the indebtedness of the Borrower to Noteholder
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full term of such indebtedness until payment
in full of the principal (including the period of any renewal or extension
thereof) so that the interest on account of such indebtedness shall not exceed
the Maximum Rate.  If at any time the Contract Rate is limited to the Maximum
Rate, any subsequent reductions in the Contract Rate shall not reduce the rate
of interest on this Note below the Maximum Rate until the total amount of
interest accrued equals the amount of interest that would have accrued if the
Contract Rate had at all times been in effect.  In the event that, upon the
Final Payment Date the total amount of interest paid or accrued on this Note is
less than the amount of interest that would have accrued if the Contract Rate
had at all times been in effect with respect thereto, then at such time, to the
extent permitted by law, in addition to the principal and any other amounts
Borrower owes to the Noteholder, the Borrower shall pay to the Noteholder an
amount equal to the difference between:  (i) the lesser of the amount of
interest that would have accrued if the Contract Rate had at all times been in
effect or the amount of interest that would have accrued if the Maximum Rate had
at all times been in effect; and (ii) the amount of interest actually paid on
this Note.
 
 
Page 1 of 4
 

--------------------------------------------------------------------------------

 

 
Section 8.  Remedy.  Upon the occurrence and during the continuation of an Event
of Default, the Noteholder shall have all of the rights and remedies provided in
the applicable Uniform Commercial Code, this Note or any other agreement among
Borrower and in favor of the Noteholder, as well as those rights and remedies
provided by any other applicable law, rule or regulation.  In conjunction with
and in addition to the foregoing rights and remedies of the Noteholder, the
Noteholder may declare all indebtedness due under this Note, although otherwise
unmatured, to be due and payable immediately without notice or demand
whatsoever.  All rights and remedies of the Noteholder are cumulative and may be
exercised singly or concurrently.  The failure to exercise any right or remedy
will not be a waiver of such right or remedy.


Section 9.  Right of Offset.  The Noteholder shall have the right of offset
against amounts that may be due by the Noteholder now or in the future to
Borrower against amounts due under this Note.


Section 10.  Record of Outstanding Indebtedness.  The date and amount of each
repayment of principal outstanding under this Note or interest thereon shall be
recorded by Noteholder in its records.  The principal balance outstanding and
all accrued or accruing interest owed under this Note as recorded by Noteholder
in its records shall be the best evidence of the principal balance outstanding
and all accrued or accruing interest owed under this Note; provided that the
failure of Noteholder to so record or any error in so recording or computing any
such amount owed shall not limit or otherwise affect the obligations of the
Borrower under this Note to repay the principal balance outstanding and all
accrued or accruing interest.


Section 11.  Waiver.  Borrower and each surety, endorser, guarantor, and other
party now or subsequently liable for payment of this Note, severally waive
demand, presentment for payment, notice of nonpayment, notice of dishonor,
protest, notice of protest, notice of the intention to accelerate, notice of
acceleration, diligence in collecting or bringing suit against any party liable
on this Note, and further agree to any and all extensions, renewals,
modifications, partial payments, substitutions of evidence of indebtedness, and
the taking or release of any collateral with or without notice before or after
demand by the Noteholder for payment under this Note.


Section 12  Costs and Attorneys’ Fees.  In addition to any other amounts payable
to Noteholder pursuant to the terms of this Note, in the event the Noteholder
incurs costs in collecting on this Note, this Note is placed in the hands of any
attorney for collection, suit is filed on this Note or if proceedings are had in
bankruptcy, receivership, reorganization, or other legal or judicial proceedings
for the collection of this Note, Borrower and any guarantor jointly and
severally agree to pay on demand to the Noteholder all expenses and costs of
collection, including, but not limited to, reasonable attorneys’ fees incurred
in connection with any such collection, suit, or proceeding, in addition to the
principal and interest then due.


Section 13.  Time of Essence.  Time is of the essence with respect to all of
Borrower’s obligations and agreements under this Note.
 
 
Page 2 of 4
 

--------------------------------------------------------------------------------

 

 
Section 14.  Jurisdiction and Venue.  THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF TEXAS, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER
OF THE STATE OF TEXAS OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
TEXAS.  BORROWER CONSENTS TO JURISDICTION IN THE COURTS LOCATED IN DALLAS,
TEXAS.


Section 15.  Notice.  Any notice or demand required by this Note shall be deemed
to have been given and received on the earlier of (i) when the notice or demand
is actually received by the recipient or (ii) 72 hours after the notice is
deposited in the United States mail, certified or registered, with postage
prepaid, and addressed to the recipient.  The address for giving notice or
demand under this Note (i) to the Noteholder shall be the place of payment
specified in Section 3 or such other place as the Noteholder may specify in
writing to the Borrower and (ii) to Borrower shall be the address below the
Borrower’s signature or such other place as the Borrower may specify in writing
to the Noteholder.


Section 16.  Successors and Assigns.  All of the covenants, obligations,
promises and agreements contained in this Note made by Borrower shall be binding
upon its successors and permitted assigns, as applicable.  Notwithstanding the
foregoing, Borrower shall not assign this Note or its performance under this
Note without the prior written consent of the Noteholder.


Section 17.  Definitions.  For purposes of this Note, the following terms shall
have the following meanings:


(a)           “Business Day” shall mean any day banks are open in the state of
Texas.


(b)           “Contract Rate” means the amount of any interest (including fees,
charges or expenses or any other amounts that, under applicable law, are deemed
interest) contracted for, charged or received by or for the account of
Noteholder.


(c)           “Event of Default” wherever used herein, means any one of the
following events:


(i)           the Borrower fails to pay any amount due on this Note and/or any
fees or sums due under or in connection with this Note after any such payment
otherwise becomes due and payable and three Business Days after demand for such
payment;


(ii)           the Borrower otherwise fails to perform or observe any other
provision contained in this Note and such breach or failure to perform shall
continue for a period of thirty days after notice thereof shall have been given
to the Borrower by the Noteholder;


(iii)           a case shall be commenced against Borrower, or Borrower shall
file a petition commencing a case, under any provision of the Federal Bankruptcy
Code of 1978, as amended, or shall seek relief under any provision of any other
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect, or shall consent to the filing of any petition against it under such
law, or Borrower shall make an assignment for the benefit of its creditors, or
shall admit in writing its inability to pay its debts generally as they become
due, or shall consent to the appointment of a receiver, trustee or liquidator of
Borrower or all or any part of its property; or


(iv)           an event occurs that, with notice or lapse of time, or both,
would become any of the foregoing Events of Default.
 
 
Page 3 of 4
 

--------------------------------------------------------------------------------

 

 
(d)           “Final Payment Date” shall mean the earlier of:


·  
written demand by the Noteholder for payment of all or part of the principal and
interest accrued and unpaid thereon, but in any event no earlier than March 31,
2012;

·  
December 31, 2012; or

·  
acceleration as provided herein.



(e)           “Maximum Rate” shall mean the highest lawful rate permissible
under applicable law for the use, forbearance or detention of money.


(f)           “Prime Rate” shall mean the fluctuating interest rate per annum in
effect from time to time equal to the base rate on corporate loans as reported
as the Prime Rate in the Money Rates column of The Wall Street Journal or other
reliable source.
 
 
 

 
 
BORROWER:



 
NL Industries, Inc.



 
 
 
 
By: /s/Gregory M.
Swalwell                                                                                 

 
Gregory M. Swalwell, Vice President, Finance and Chief Financial Officer


    Address:


    5430 LBJ Freeway, Suite 1700
    Dallas, Texas   75240-2697




As of the date hereof, CompX International Inc., as the Noteholder, hereby
agrees that this Note renews and replaces, amends and restates in its entirety
the Original Note and that the unpaid principal and accrued interest on the
Original Note as of the close of business on December 31, 2010 is the principal
and accrued interest owed under this Note as of that date and time.




 
CompX International Inc.

 
 
 
 
By: /s/Darryl R.
Halbert                                                                                     

 
Darryl R. Halbert, Finance and Chief Financial Officer and Controller

 
 
 
 

 
Page 4 of 4
 

--------------------------------------------------------------------------------

 